Case 2:20-cv-06322-VAP-GJS Document 1 Filed 07/16/20 Page 1 of 5 Page ID #:1



  1     DENNIS A. CAMMARANO/BAR NO. 123662
        CAMMARANO LAW GROUP
  2     555 East Ocean Boulevard, Suite 501
        Long Beach, California 90802
  3     Telephone: (562) 495-9501
        Facsimile: (562) 495-3674
  4
        Attorneys for Plaintiff
  5     SOMPO JAPAN INSURANCE INC.
        f/k/a SOMPO JAPAN NIPPONKOA INSURANCE INC.
  6
  7
  8                               UNITED STATES DISTRICT COURT
  9                             CENTRAL DISTRICT OF CALIFORNIA
 10     SOMPO JAPAN INSURANCE INC.                   )   IN ADMIRALTY
        f/k/a SOMPO JAPAN NIPPONKOA                  )
 11     INSURANCE INC.                               )   Case No.: 20-cv-06322
                                                     )
 12                             Plaintiff,           )   COMPLAINT FOR:
                                                     )
 13     vs.                                          )   1.   DAMAGE TO CARGO;
                                                     )   2.   NEGLIGENCE/WILFUL
 14     TOKO KAIUN KAISHA LTD.; and                  )        MISCONDUCT/
        DOES 1 through 10, inclusive,                )        UNSEAWORTHINESS
 15                                                  )   3.   BREACH OF CONTRACT
                        Defendants.                  )   4.   BREACH OF BAILMENT
 16     ________________________________
 17             COMES NOW, Plaintiff, SOMPO JAPAN INSURANCE INC. f/k/a
 18     SOMPO JAPAN NIPPONKOA INSURANCE INC., for itself (hereinafter
 19     “Plaintiff”), and for causes of action against TOKO KAIUN KAISHA LTD. and
 20     DOES 1 through 10, inclusive, (“Defendants”), alleges as follows:
 21                                   JURISDICTION AND VENUE
 22             1.      This action involves admiralty or maritime claims within the meaning
 23     of Rule 9(h) of the Federal Rules of Civil Procedure and is within this court’s
 24     admiralty and maritime jurisdiction. As well, this court has jurisdiction under as a
 25     Federal Question under 28 U.S.C. § 1331, in that the dispute arises under federal
 26     law, namely, the Carriage of Goods by Sea Act (“COGSA”), 46 U.S.C. § 30701 et.
 27     seq.
 28             2.      Plaintiff is a foreign insurance corporation with an office and place of
      Complaint for Damage to Cargo
Case 2:20-cv-06322-VAP-GJS Document 1 Filed 07/16/20 Page 2 of 5 Page ID #:2



  1     business at 26-1, Nishi-Shinjuku 1-chome, Shinjuku-ku, Tokyo 160-8338, Japan.
  2     Plaintiff brings this action on its own behalf in that it insured the below described
  3     cargo against loss, damage and deterioration, and having paid for the loss of the
  4     cargo, is subrogated to the rights of the owner of the cargo and its assignee.
  5             3.      Defendant is a business organization and existing under the laws of
  6     Japan, doing business in this judicial district as an ocean common carrier and
  7     forwarder with an office and place of business at c/o Toko Line (U.S.A.), Ltd., 601
  8     California St., #1800, San Francisco, CA 94111.
  9             4.      The true names and capacities, whether individual, corporate,
 10     associate or otherwise, of Defendants designated herein as DOES 1 through 10,
 11     inclusive, are unknown to Plaintiff who therefore sues said Defendants by such
 12     fictitious names.
 13             5.      Plaintiff is informed and believes, and thereon alleges, that each of
 14     Defendants designated herein as a DOE 1 through 10, inclusive, is, in some
 15     manner, legally responsible for the events and happenings herein referred to, and
 16     when the names and capacities of said Defendants are ascertained, Plaintiff will
 17     seek leave of Court to amend this Complaint to reflect their true names and
 18     capacities.
 19                                   FIRST CAUSE OF ACTION
 20                                        (Damage to Cargo)
 21             6.      Plaintiff incorporates by reference Paragraphs 1 through 5, inclusive,
 22     of this Complaint as fully set forth herein.
 23             7.     On or about June 29, 2019, Defendants accepted two shipments
 24     consisting of 99 coiled steel wire rods (“Cargo”) to be delivered from Kobe, Japan
 25     to the Port of New Orleans in the same good order and condition as when shipped
 26     pursuant to bills of lading TOKO-KBNO-0040-9861 and TOKO-KBNO-3020-
 27     9861.
 28             8.     Defendants, and each of them, failed and neglected to carry, handle
      Complaint for Damage to Cargo                                                        Page 2
Case 2:20-cv-06322-VAP-GJS Document 1 Filed 07/16/20 Page 3 of 5 Page ID #:3



  1     and monitor the Cargo and maintain its good order and condition as when received.
  2     To the contrary, the Cargo was delivered with water damage.
  3             9.     By reason of the foregoing, Plaintiff has been damaged in the sum of
  4     $54,365.48, plus miscellaneous expenses, interest and costs, no part of which has
  5     been paid by Defendants despite demand therefor.
  6                                   SECOND CAUSE OF ACTION
  7                          (Negligence/Wilful Misconduct/Unseaworthiness)
  8             10.     Plaintiff incorporates by references Paragraphs 1 through 9, inclusive,
  9     of this Complaint as though fully set forth herein.
 10             11.     The damage to the Cargo was directly and proximately caused by the
 11     fault, neglect, willful misconduct, breach of statutory and/or common law duty of
 12     Defendants, and each of them, and the unseaworthiness of the carrying vessel.
 13             12.     As a direct and proximate result of such conduct, Plaintiff has been
 14     damaged in the sum of $54,365.48, plus miscellaneous expenses, interest and costs,
 15     no part of which has been paid by Defendants despite demand therefor.
 16                                   THIRD CAUSE OF ACTION
 17                                       (Breach of Contract)
 18             13.     Plaintiff incorporates by reference Paragraphs 1 through 12, inclusive,
 19     of this Complaint as though fully set forth herein.
 20             14.     On or about June 29, 2019, Defendants, and each of them, agreed to
 21     safely handle, store, transport and deliver the Cargo in the same good order and
 22     condition as when received.
 23             15.     Defendants, and each of them, materially and substantially breached
 24     and deviated from their agreement by failing to deliver the Cargo in the same good
 25     order and condition as when received.
 26             16.     All, of any, conditions and/or covenants required to be performed in
 27     accordance with the terms and conditions of the agreement, were complied with or
 28     otherwise excused.
      Complaint for Damage to Cargo                                                       Page 3
Case 2:20-cv-06322-VAP-GJS Document 1 Filed 07/16/20 Page 4 of 5 Page ID #:4



  1             17.     As a direct and proximate result of the material breach of, and
  2     deviation from, the agreement by Defendants, Plaintiff has been damaged in the
  3     sum of $54,365.48, plus miscellaneous expenses, interest and costs, no part of
  4     which has been paid by Defendants.
  5                                   FOURTH CAUSE OF ACTION
  6                                       (Breach of Bailment)
  7             18.     Plaintiff incorporates by reference Paragraphs 1 through 17, inclusive,
  8     of this Complaint as though fully set forth herein.
  9             19.     The damage of the Cargo was directly and proximately caused by the
 10     acts and omissions of Defendants, and each of them, in violation of their statutory
 11     and common law duties and/or obligations as bailees to safely care for the Cargo.
 12             20.     As a direct and proximate result of defendant's breach of warranty,
 13     Plaintiff has been damaged in the sum of $54,365.48, plus miscellaneous expenses,
 14     interest and costs, no part of which has been paid by Defendants despite demand
 15     therefor.
 16             WHEREFORE, Plaintiff prays for judgment against Defendants, and each
 17     of them, as follows:
 18             1.      For general damages in the sum of $54,365.48, miscellaneous
 19     expenses, interest and costs;
 20             2.      For pre-judgment interest from September 9, 2019, at the rate of 10%
 21     per annum, or as otherwise allowable by the court;
 22
 23
 24
 25
 26
 27     \\\
 28     \\\
      Complaint for Damage to Cargo                                                       Page 4
Case 2:20-cv-06322-VAP-GJS Document 1 Filed 07/16/20 Page 5 of 5 Page ID #:5



  1             3.      For post-judgment interest at the maximum allowable rate;
  2             4.      For costs of suit herein; and,
  3             5.      For such other and further relief as this court deems just and proper.
  4
  5
        Dated: July 16, 2020                       CAMMARANO LAW GROUP
  6
  7
                                                   By: /s/ Dennis A. Cammarano
  8                                                       Dennis A. Cammarano
                                                          Attorneys for Plaintiff
  9                                                       SOMPO JAPAN INSURANCE INC.
                                                          f/k/a SOMPO JAPAN NIPPONKOA
 10                                                       INSURANCE INC.
                                                         3506cacd complaint 071620.wpd
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

      Complaint for Damage to Cargo                                                        Page 5
